DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on August 31, 2022 has been entered. Claims 1-9 and 19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recited the limitation “wherein the glucose oxidase present in the glucose-responsive active area generates a first signal at the working electrode proportional to a glucose concentration, and wherein the xanthine oxidase of the first portion of the ethanol-responsive active area and the glucose oxidase of the second portion of the ethanol-responsive active area interact to generate a second signal at the working electrode proportional to an ethanol concentration”. It is unclear how the two oxidases, which are enzymes, generate a signal. Examiner suggests amending the claim to read “wherein the glucose oxidase present in the glucose-responsive active area allows for generation of allow for generation of

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US2013131478; cited by applicant) in view of Verostko (US5792621; cited by applicant).
Regarding claim 1, Simpson discloses an analyte sensor (Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue, as well as devices and methods for reducing or eliminating noise on a signal detected by the device”) comprising: 
a sensor tail (Fig. 2A) comprising at least a working electrode (Paragraph [0070]); 
a glucose-responsive active area disposed upon a surface of the working electrode (Paragraph [0061], “In some embodiments, the analyte for measurement by the sensor heads, devices, and methods disclosed herein is glucose”), the glucose-responsive active area comprising a glucose-responsive active enzyme (Paragraphs [0010]-[0011], “In an embodiment of the first aspect, the analyte sensor comprises a membrane system disposed over the electrode. In an embodiment of the first aspect, the membrane system comprises glucose oxidase”); 
a first portion of an ethanol-responsive active area (Paragraph [0061], “Alternatively, the analyte may be introduced into the body, for example, a contrast agent for imaging, a radioisotope, a chemical agent, a fluorocarbon-based synthetic blood, or a drug or pharmaceutical composition, including but not limited to insulin; ethanol”) disposed upon a surface of the working electrode spaced apart from the glucose-responsive active area (Paragraph [0165], “FIG. 2B is a perspective view of an in vivo portion of an analyte sensor, in one embodiment, in which the area of electroactive surface has been divided into four equal parts (38 a, 38 b, 38 c, 38 d) and distributed along a substantial length of the in vivo portion of the sensor (e.g., spaced apart from each other by a distance such as 1-mm, 2-mm, etc)”), the first portion of the ethanol-responsive active area comprising xanthine oxidase (Paragraph [270], “An interferent-scavenging enzyme can be incorporated into one or more layers of the membrane system. Useful enzymes include but are not limited to peroxidases and/or oxidases…Exemplary oxidases include…Xanthine oxidase”), a first polymer (Paragraph [0021], “In an embodiment of the first aspect, the resistance domain comprises a polymer comprising hydrophilic components and hydrophobic components”); 
a first membrane disposed upon the first portion of the ethanol-responsive active area, the first membrane comprising a first membrane polymer being permeable to at least acetaldehyde (Paragraph [0066], “The term “biosinterface membrane” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to a permeable or semi-permeable membrane that can include one or more domains and is typically constructed of materials of a few microns thickness or more”); 
a second portion of the ethanol-responsive active area disposed upon the first membrane, the second portion of ethanol-responsive active area comprising glucose oxidase(Paragraph [0010], “In an embodiment of the first aspect, the membrane system comprises glucose oxidase”), catalase (Paragraph [0267], “In some embodiments, an enzyme, such as but not limited to a peroxidase (e.g., catalase, horseradish peroxidase, cytochrome c peroxidase, glutathione peroxidase, and the like) is incorporated into the resistance domain”), and a second polymer (Paragraph [0156], “The working electrode 38 is covered with an insulating material, for example, a non-conductive polymer”); and 
a second membrane disposed upon the glucose-responsive active area and the second portion of the ethanol-responsive active area, the second membrane comprising a second membrane polymer being permeable to at least glucose and ethanol (Paragraph [0066], “The term “biointerface membrane” as used herein is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and it is not to be limited to a special or customized meaning), and refers without limitation to a permeable or semi-permeable membrane that can include one or more domains and is typically constructed of materials of a few microns thickness or more”)
wherein the glucose oxidase present in the glucose-responsive active area generates a first signal at the working electrode proportional to a glucose concentration (Paragraph [0067], “In one example, the membrane system comprises an immobilized glucose oxidase enzyme, which enables an electrochemical reaction to occur to measure a concentration of glucose”).
	Simpson does not disclose wherein the xanthine oxidase of the first portion of the ethanol-responsive active area and the glucose oxidase of the second portion of the ethanol-responsive active area interact to generate a second signal at the working electrode proportional to an ethanol concentration.
	However, Verostko discloses wherein the xanthine oxidase of the first portion of the ethanol-responsive active area and the glucose oxidase of the second portion of the ethanol-responsive active area interact to generate a second signal at the working electrode proportional to an ethanol concentration (Figs. 23-24 & Col. 5, lines 40-49, “The basic detection and quantitation technique outlined above for ethanol and glucose can be adapted to the determination of other compounds for which the respective oxidase enzymes are available. Examples of other compounds which are amenable to these methods are … hypoxanthine (xanthine oxidase)”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to incorporate the teachings of Verostko by adding wherein the xanthine oxidase of the first portion of the ethanol-responsive active area and the glucose oxidase of the second portion of the ethanol-responsive active area interact to generate a second signal at the working electrode proportional to an ethanol concentration. The advantage of generating a second signal proportional to an ethanol concentration, as discussed by Verostko, is “Ethanol is an extremely important aqueous contaminant because it is poorly removed by physicochemical processes such as multifiltration and reverse osmosis, and consequently forms a significant fraction of the effluent total organic carbon (TOC) for these processes.”

	Regarding claim 2, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
	Simpson further discloses wherein the sensor tail is configured for insertion into a tissue(Paragraph [0002], “The preferred embodiments relate generally to implantable devices, such as analyte sensors, and methods for detecting and/or measuring an analyte in a sample, such as a bodily fluid or tissue”).  

	Regarding claim 3, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
Simpson further discloses wherein the first and second membrane polymers are one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof (Paragraph [0078], “In some embodiments, one or more domains of the sensing membranes are formed from materials such as… copolymers”).  

	Regarding claim 8, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
	Simpson further discloses wherein the first portion of the ethanol-responsive active area further comprises catalase (Paragraph [0267], “In some embodiments, an enzyme, such as but not limited to a peroxidase (e.g., catalase, horseradish peroxidase, cytochrome c peroxidase, glutathione peroxidase, and the like) is incorporated into the resistance domain”).   

	Regarding claim 9, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
	Simpson further discloses wherein the glucose-responsive enzyme is glucose oxidase or glucose dehydrogenase (Paragraph [0011], “In an embodiment of the first aspect, the membrane system comprises glucose oxidase”).


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Verostko as applied to claim 1 above, and further in view of Liu (US2012132525; cited by applicant).
	Regarding claim 4, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
	The combination of Simpson and Verostko does not disclose wherein the first membrane polymer is polyvinylpyridine and the second membrane polymer is polyvinylpyridine-co-styrene.
	However, Liu discloses wherein the first membrane polymer is polyvinylpyridine (Paragraph [0026], “In another embodiment, the polymeric backbone is a poly(vinylpyridine)”) and the second membrane polymer is polyvinylpyridine-co-styrene (Paragraph [0055], “The term “membrane” refers to the component represented schematically in FIG. 1 as 320. It may be an analyte-restricting membrane, and specifically a glucose-restricting membrane. It is disposed over the sensing layer. It may comprise a poly(vinylpyridine-co-styrene) copolymer of high molecular weight, that is cross-linked using a tri-functional, short-chain epoxide”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Verostko to incorporate the teachings of Liu by adding wherein the first membrane polymer is polyvinylpyridine and the second membrane polymer is polyvinylpyridine-co-styrene. The advantage of using polyvinylpyridine is its high electrical conductivity and good redox mediator properties.

	Regarding claim 5, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
The combination of Simpson and Verostko does not disclose wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol- responsive active area.
	However, Liu discloses wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol- responsive active area (Paragraph [0112], “Electron transport involves an exchange of electrons between segments of the redox polymers (e.g., one or more transition metal complexes coupled to a polymeric backbone, as described above) in a crosslinked film disposed on an electrode. A transition metal complex can be bound to the polymer backbone though covalent, coordinative or ionic bonds, where covalent and coordinative binding are preferred”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Verostko to incorporate the teachings of Liu by adding wherein the xanthine oxidase is covalently bound to the first polymer in the first portion of the ethanol-responsive active area, and the glucose oxidase is covalently bound to the second polymer in the second portion of the ethanol- responsive active area. Xanthine is used to determine uric acid which is excreted by kidneys. Glucose oxidase is used to sense glucose levels.

	Regarding claim 6, the combination of Simpson and Verostko discloses the analyte sensor of claim 1.
The combination of Simpson and Verostko does not disclose wherein the first portion of the ethanol-responsive active area comprises an electron transfer agent, and the electron transfer agent is covalently bound to the first polymer.
	However, Liu discloses wherein the first portion of the ethanol-responsive active area comprises an electron transfer agent, and the electron transfer agent is covalently bound to the first polymer (Paragraph [0013], “Enzyme-immobilized mediators allow electron transport between an enzyme active site and an electrode surface by shortening the electron tunneling steps. The term “wired enzyme” refers to enzymes with covalently attached redox mediators” & Paragraph [0058], “A “redox mediator” is an electron transfer agent for carrying electrons between an analyte or an analyte-reduced or analyte-oxidized enzyme and an electrode, either directly, or via one or more additional electron transfer agents”).   
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Verostko to incorporate the teachings of Liu by adding wherein the first portion of the ethanol-responsive active area comprises an electron transfer agent, and the electron transfer agent is covalently bound to the first polymer. The reason for comprising an electron transfer agent on the ethanol-responsive active area is so that current can flow which allows the electrode to measure the analyte.

	Regarding claim 7, the combination of Simpson, Verostko, and Liu discloses the analyte sensor of claim 6.
	Liu further discloses wherein the electron transfer agent comprises an osmium complex (Paragraphs [0020]-[0021]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson and Verostko to incorporate the teachings of Liu by adding wherein the electron transfer agent comprises an osmium complex. The advantage of using an osmium complex is to maintain high kinetic constants through their self-exchange electron transfer capabilities.

Response to Arguments
	Applicant argues on page 8 that, as amended, the specifications should not be objected. Examiner agrees and the objection has been withdrawn.
	Applicant argues on page 8 that, as amended, claim 1 should not be rejected under 112(b). Examiner agrees and the rejection has been withdrawn.
	Applicant argues on pages 8-10 that, as amended, claim 1 should be rejected under 102(a)(1). Examiner agrees and the 102 rejection has been withdrawn. However, as discussed above, claim 1 has been rejected under 103 over Simpson in view of Verostko. Verostko discloses generating  second signal proportional to an ethanol concentration. Thus, claim 1 (and its dependent claims) remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6736957 (cited by applicant) discloses “the electrodes can each be electrically connected to a different one of the tracks; one of the electrodes can be a reference/counter electrode, while another electrode can be a working electrode. The element can also include a dummy electrode. Further, the element can include a membrane positioned to filter samples prior to their introduction onto the electrodes”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                         /CHRISTIAN JANG/Primary Examiner, Art Unit 3791